In an action to foreclose a mortgage, the defendants appeal, as limited by their brief, from so much of an amended judgment of foreclosure and sale of the Supreme Court, Suffolk County (Jones, Jr., J.), entered May 10, 2005, as awarded the plaintiff the amount of any deficiency against the defendants in the event the proceeds of the foreclosure sale were insufficient to pay the amount owed to the plaintiff.
Ordered that the amended judgment is affirmed insofar as appealed from, with costs.
Under the circumstances of this case, the Supreme Court providently exercised its discretion in amending the judgment of foreclosure and sale in awarding the plaintiff the amount of any deficiency against the defendants in the event the proceeds of the foreclosure sale were insufficient to pay the amount owed to the plaintiff {see Pines at Setauket v Retirement Mgt. Group, *462246 AD2d 528 [1998]; Poughkeepsie Sav. Bank, FSB v Maple-wood Land Dev. Co., 210 AD2d 606 [1994]; Security Pac. Mtge. & Real Estate Servs., Inc. v Herald Ctr. Ltd., 731 F Supp 605 [1990]). Krausman, J.P., Mastro, Fisher and Covello, JJ., concur.